1
     Nathaniel S.G. Braun, pro hac vice
2      nbraun@sinclairbraun.com
     Kevin S. Sinclair, NV Bar No.
3      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
4    16501 Ventura Blvd, Suite 400
     Encino, California 91436
5    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
6
     Attorneys for Plaintiff
7    NATIONAL CASUALTY COMPANY
8    DESIGNATED LOCAL COUNSEL FOR SERVICE
     PER L.R. IA 11-1(b)
9
     Gary L. Compton, State Bar No. 1652
10   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
11
                                 UNITED STATES DISTRICT COURT
12
                                                 NEVADA
13
       NATIONAL CASUALTY COMPANY,                        Case No.: 2:17-cv-2456-KJD-DJA
14
                              Plaintiff,                 STIPULATION AND ORDER TO
15                                                       CONTINUE FILING DEADLINE FOR
                      vs.                                JOINT PRETRIAL ORDER [ECF NO.
16                                                       103]
       EFREN SOTELO et al.,
17                                                       [Honorable Kent J. Dawson]
                              Defendants.
18

19

20
     To the Honorable Court:
21
            Counsel for the respective parties have worked together to draft a joint pretrial order for
22
     the Court, pursuant to the Court’s April 7, 2021 Order (ECF No. 103). However, the individual at
23
     plaintiff National Casualty Company responsible for oversight of the file has been hospitalized
24
     and unable to meaningfully participate in preparation/approval of the proposed order.
25
            The parties therefore jointly request that the Court issue an order extending the deadline
26
     to file the Joint Pretrial Order by 4 weeks, to May 26, 2021, to accommodate the individual’s
27
     medical needs.
28

                                             1
             STIPULATION TO CONTINUE FILING DEADLINE FOR JOINT PRETRIAL ORDER
1          This is the first request for an extension, and no trial date has been set in this action.
2

3    Dated: April 28, 2021                          SINCLAIR BRAUN LLP
4

5                                                   By:    /s/-Nathaniel S.G. Braun
                                                          NATHANIEL S.G. BRAUN
6                                                         Attorneys for Plaintiff
                                                          NATIONAL CASUALTY COMPANY
7
     Dated: April 28, 2021                          THE SCHNITZER LAW FIRM
8

9
                                                    By:    /s/ - Jordan Schnitzer
10
                                                          JORDAN SCHNITZER
                                                          Attorneys for Defendant
11
                                                          PHILIP BOUCHARD
12

13
     IT IS SO ORDERED.
14

15           5/3/2021
     Date: _______ ___________                             ____________________________________
                                                                  HON. KENT J. DAWSON
16                                                             United States District Court Judge
17

18

19

20

21

22

23

24

25

26

27

28

                                             2
             STIPULATION TO CONTINUE FILING DEADLINE FOR JOINT PRETRIAL ORDER
